Citation Nr: 1822527	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  11-26 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 



INTRODUCTION

The Veteran had honorable active duty service in the U.S. Army from April 1979 to September 1989, when he was discharged due to physical disability.  He had subsequent service in the U.S. Army Reserve from September 1991 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran filed a notice of disagreement (NOD) with the rating decision in April 2011.  A statement of the case (SOC) was issued in August 2011, and the Veteran perfected his appeal in October 2011.  

In August 2015, the Board recharacterized the issue on appeal in order to encompass any currently diagnosed mental health disability.  The Board remanded the case at that time to afford the Veteran his requested hearing for his appeal, which was accomplished in May 2016.  The Veteran testified in two separate hearings via videoconference, both of which were held on the same day before the undersigned Veterans Law Judge; the second hearing was conducted due to an indication of recording problems during the first hearing.  A transcript of both hearings is associated with the claims file in a single document, and there is no indication or argument of a need for another hearing for this appeal.

This claim was remanded in August 2016 for additional development.  Specifically, the RO was instructed to obtain any outstanding military treatment or personnel records, conduct additional research to attempt to verify the Veteran's reported stressors, and schedule the Veteran for a VA examination, or have an examiner review the Veteran's file and provide an opinion regarding his psychiatric disorder.  The RO attempted to obtain all outstanding records and verify the stressors, and a VA examiner conducted a file review and provided an opinion in December 2017.  Accordingly, the Board finds that the remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).    

Additional evidence, in the form of VA treatment records dated from January 2018 to February 2018, and Social Security Administration (SSA) records, were associated with the claims file subsequent to the issuance of the most recent supplemental SOC.  This evidence was not accompanied by a waiver and has not yet been considered by the agency of original jurisdiction (AOJ).  However, a review of the treatment records reflects that the records did not provide information that would help substantiate the claim adjudicated herein.  In addition, the SSA records indicate the Veteran was granted SSA disability based on the Veteran's cardiac impairment.  They do not contain records that relate to the Veteran's acquired psychiatric disorder claim.  Therefore, he records do not provide relevant evidence that was not already in earlier records.  Therefore, there is no prejudice to the Veteran in the Board rendering the decision below.


FINDING OF FACT

The Veteran does not have a diagnosis of PTSD, or a diagnosis of any other mental disorder.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include PTSD, have not all been met.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The Board finds that there is no competent evidence in the record showing that the Veteran has a diagnosis of PTSD, or any other mental disorder.  

The Veteran contends that he has PTSD due to several in-service incidents.  The Veteran stated that his disability began during active duty service as a result of witnessing the death and/or severe injury of fellow service members during combat training on three occasions while station at Fort Bliss, Texas, and in former West Germany.  

Regarding the Veteran's symptoms during active service, a February 1989 treatment record from the U.S. Army health clinic in Fulda noted that the Veteran was being followed by the psychiatric service in Frankfurt, Germany, and that he was scheduled to be reevaluated the following week.  This clinic record noted an assessment of rule out "conversion reaction versus organic problem."  Another record noted that the Veteran was to be referred for a psychiatric appointment in late January 1989; and a February 1989 record noted that chart review showed a history that was compatible with "hysteria," referencing a January 24, 1989, record from "FAH."  The RO requested any additional clinical records from the Fulda and Frankfurt Army Health Clinic, but no additional records were found.

The Veteran underwent Medical and Physical Evaluation Board proceedings, which led to his discharge due to disability from his back and left shoulder, in September 1989.  The Veteran's April 1989 Medical Separation Board Report of Medical History indicated no psychiatric symptoms other than trouble sleeping, which the medical officer noted was secondary to surgery on the shoulder area.  The April 1989 report of medical examination indicated normal psychiatric findings.  The July 1989 Medical Board report did not indicate any psychiatric problems while in service.  In addition, the Board notes that the Veteran's September 1991 enlistment examination for the Army Reserve indicates normal psychiatric findings, and the Veteran did not indicate any mental health symptoms on his report of medical history.  

As such, although the STRs indicate the Veteran exhibited some mental health symptoms during service, they do not contain any psychiatric diagnoses.  In addition, the Veteran's VA and private treatment records also do not contain a current psychiatric diagnosis.  

The Veteran has primarily reported being diagnosed with PTSD by L.G. and L.M., LMHP, during his current incarceration, with four treatment sessions from February through September 2011.  The Veteran has denied any VA or other mental health treatment until his current period of incarceration, which began in 2009.  The claims file includes unrelated VA and private treatment records from October 1995 through December 2007. 

The record contains copies of the Veteran's PTSD workbook, which was given to him by L.M. while he was incarcerated.  The Veteran has asserted that the workbook pages, including descriptions of symptoms, stressors similar to those reported for his VA claim, and information provided by the Veteran, established that he was diagnosed with PTSD at that time.  Nevertheless, there is no actual diagnosis recorded by a mental health provider in the Veteran's claims file.  Further, the PTSD workbook itself indicates in a section entitled "Do you have PTSD?" that "only a qualified therapist or doctor can actually diagnose PTSD." 

The record contains a December 2011 letter from B.L., LMHP.  The letter indicated that while the Veteran was incarcerated, he was seen by mental health staff on four occasions from June 2011 to October 2011.  He presented with self-reported anxiety and was provided with cognitive behavioral strategies for anxiety management.  B.L. specifically stated that the Veteran did not meet criteria or severity of a clinical diagnosis, and the Veteran received no psychiatric services or medication.  An August 2011 letter from M.P., PsyD, the Clinical Psychological Supervisor at the correctional institution, also stated that the Veteran has not received any mental health diagnosis.  

VA Healthcare re-entry records from 2017 indicate that the Veteran reported ongoing symptoms of PTSD, but declined to talk to the social worker about them.  The records do not indicate any psychiatric diagnoses.  Continued VA medical center sessions with a social worker in 2018 also not do indicate a psychiatric diagnosis.   

A December 2017 VA examiner reviewed the Veteran's claims file.  The examiner determined that the record did not support a diagnosis of PTSD, or any other psychiatric disorder.  The examiner noted that the Veteran was seen for self-reported anxiety while incarcerated, but found that there was no evidence indicating that this diagnosis had continued.  As such, the examiner stated that there was no mental disorder diagnosis.  

The Board finds the VA examiner's opinion the most probative evidence of record.  The examiner took into consideration the entire record, including the Veteran's service and post-service treatment records, as well as the Veteran's reported stressors and symptoms.  The examiner provided adequate rationale for finding that the Veteran did not have a mental disorder diagnosis.  The Board notes that as discussed above, there is no competent evidence of record finding that the Veteran has a diagnosis of PTSD, or any other psychiatric disorder.    

The Board acknowledges the Veteran's contention that he currently has PTSD that is related to his period of service.  However, whether the Veteran meets the required diagnostic criteria for PTSD is a complex medical question, and is not within the realm of knowledge of a lay person or determinable by observation with one's senses.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, the Veteran's statement is not competent evidence and not probative.  The claims file does not contain any competent evidence indicating a diagnosis of PTSD.  

Without a current diagnosis of PTSD, the first requirement for establishing service connection for PTSD has not been met.  Therefore, the Board finds the preponderance of the evidence is against the claim for service connection for PTSD.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107(b), 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.  



____________________________________________
JAMES G. REINHART 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


